DISMISS, and Opinion Filed August 9, 2016.




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-16-00359-CR

                     WARNELL JERMONE LOUDEN, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. F13-61235-H

                            MEMORANDUM OPINION
                       Before Justices Francis, Fillmore, and Schenck

       Appellant has filed a motion to withdraw the appeal. Appellant’s counsel has approved

the motion.

       This Court hereby GRANTS the motion to withdraw and ORDERS the appeal

DISMISSED and that this decision be certified below for observance. See TEX. R. APP. P.

42.2(a).


                                                   PER CURIAM

Do Not Publish
TEX. R. APP. P. 47

160359F.U05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

WARNELL JERMONE LOUDEN,                           On Appeal from the Criminal District Court
Appellant                                         No. 1, Dallas County, Texas
                                                  Trial Court Cause No. F13-61235-H.
No. 05-16-00359-CR        V.                      Opinion delivered by Justice Fillmore.
                                                  Justices Francis and Schenck participating.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, we GRANT appellant’s motion to voluntarily
dismiss his appeal and DISMISS the appeal.


Judgment entered this 9th day of August, 2016.